 

Case 5:18-mj-01487-H.]B Document
CaseG:lS- ' . - - , _ . .,

1 Fi|

ai.l’-`Yi

  
 

-.i-:= 513 ‘ g - _.. .,\._.~

   

    
 
  
 
   

' »R:':r

_ SEALED.
t §. /X/z;/`WB _ ~`

United States Couns _
m District el Texas
S°“me FILED

 

Sw`imw '

zunn_e;i_~szz¢;xi¢s;&Fami¢ri@~

   

¥

DEC - 5_ 2018

4.-.~___\~.-<,.’_'1:¢-_.'\,¢ :.:,,w-_;;;<¢,;;». -.~,.,-,- ~_ --.»,e.;,u ~ . - , . ,; "~:," \ ;.: '.-'.-~’~y.-:' ‘.'

    

  

nrc;,~_:' ,_1"~;",:.¢\.,111,¢_-..

H\

u.
., -,-.

Dl§§§FY)Y’Jd§§¥B'&, .i¥i'§’m"”’s~dri::\. . 'dhi`(`\`ciii§i`t`T§E-§

 

_'F. ... ..
-:»,'JZ-

.w 1.- ;-».:

m1z§izrus;c§:=‘szsia'; Engagm_qm zHévus'mz§~s;ar:~aé@anbg;;s€nié§iws.;,for przsm;, walb’aq.r:;a.-.l.ip;é_nse
'm:ue-:ia.'=usc:zsz;‘): cpusmra'ey

'.‘»;

__

r=-'J~|;` l '_‘;JHCLx-’J:»uT/\.'¢I.

ms emnmw "jjzzafaiw\<uaj:ja,¢nmm raél.=,:»;

4 §§ 511 ., _v.fc)

‘~=r.::v~;.:‘;.

‘_"~...';::u.. ;. ,u'_,*..z',-¢r.:'-’-

 

-.~“~._-..¢. vs ..»~e-_ ..` -. x'.'» .~wn:.‘.~.\a.

 

 

'- z.‘§ml,z; ._ i
mm ~'1;@5.1`5?§§.!13;= b _
~ ‘ ).

   

Cmudsf§¢é

   

Case 5:18-mj-01487-H.]B Document 1 Filed 12/07/18 Page 2 of 30
Case 6:18-mj-00173 *SEALED* Document l Filed in TXSD on 12105`/18 Page 2 of 30 _

AFFu)AvIT IN sUPPoRT oF
AN APPLICATioN FoR_.`A»._cRIMlNaL coMPLAlNT

l, Brandon J Blacl<, am employed as a S'pecial Agent (SA) with the Bureau of Alcohol,
Tobacco, Firearms and Explosives‘ (A'I`F), United States Department of Justice (DOJ), having

been duly sworn, do hereby'depose and state as follows:

INrRoDucafron nN=n§g__tc_nN.T BAcKGRouNn_

 

l. l am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives
(ATF), and have been employed in this position for the past fifty-three (56) months. ~As
an ATF Special Agent l have personally conducted multiple complex criminal
investigations on a variety of federal and state criminal statutes; some specifically
involving the unlawful possession of firearms by prohibited persons, dealing in firearms
without a license, the illegal smuggling of firearms from the US into the country of

Mexico and the possession and distribution of narcotics.

2. ”l`hrough my past training and experience in these types of investigations, your Afiiant
has become involved in criminal investigations related to violations of 18 U.S.C. §
922(a)(l)(A), & 924(a)(l)(A), 924(0), 556 & 26 U.S.C. § 5861(d) with defendants

residing both in the US and in the country of Mexico.

3. The details and information stated herein are based on my training, experience, personal
knowledge and a compilation of facts and events investigated by your Aftiant and other
agents with Alcohol, 'I`obacco, Firearms & Explosives (ATF) and Homeland Seeurity
lnvestigation (HSI). Your Aftiant has drafted this affidavit to the limited purpose of
establishing probable cause for certain violations of law; therefore, your Afi'iant has not

included all of the facts of this investigation

Case 5:18-mj-01487-H.]B Document 1 Filed 12/07/18 Page 3 of 30
Case 6:18-mj-00173 *SE/-\LED* Document l Filed in TXSD on 12/05/18 Page 3 of 30

Title 18, Unitcd States Code, 554 & 371
JOSE SOTO, SAMUEL CARI)ENAS, DEREK QUINTANILLA & ALEX BAUTIS'I`A

4. Did knowingly and willfully combine, conspire, confederate and agree with each other

r§`(‘o and with others known and unknown to receive, conceal, buy, sell, and facilitate the
"\] transportation concealment, and sale of merchandise, anicies, and goods, knowing the

\O goods were intended for exportation contrary to the laws and regulations of the United

States; in violation of 'l` itle 18, Unitcd Stat'cs Code, Section 554.

rule 18 u.s.c. section szzta)(i)(A} a 371
1

JOSE SOTO, SAMUEL CARDENAS, DEREK QUINTANILLA & ALEX BAUTISTA

/\/) 5. Did knowingly and willfully conibine, conspire, confederate and agree with each other
117 and with others known and unknown to engage in the business of importing,
7 h manufacturing Or dealing in firearms without a license, or in the course of such business
S!§ ) to ship, transport, or receive any firearm in interstate or foreign commerce

6. On August 24_. 2018, your Aftiant received information related to the acquisition of
fourteen (l4) “AK" style rifles on August 23` 2018 by Brian MORRIS (W/M, DOB
_1963} from Fedcral Firearms Licensee (FI~`L) Fehner & Son Grain Co., located in
Gonzales, Texas. To note, "AK"' style rifies are known as “weapons of choice” for the
Mexican cartels. During a query with the ATF National Tracing Center (NTC), it was
revealed that MORRlS had purchased ten (l()) additional “-AK” style rities from a
different FFL ir_i l'vlarch 20l 8.

7. ln total, it was known that MORRIS acquired twenty-four “AK"' style rifles in a five
month period. Fifteen ot` those rifics were the same make/model (RAS¢l'/"); and seven of
the remaining rifles were the same make/model (AKl\/l247). Bot'h the RAS47 and the

Case 5:18-mj-01487-H.]B Document 1 Filed 12/07/18 Page 4 of 30
Case 6:18~rnj-00173 *SEALED* Document l Fi|ecl in TXSD on 12/05/18 Page 4 of 30

AKM247 are highly trafficked crime guns, many of which are often found to be destined

for l\/lexico when purchased in bulk.

S. ATF lndustry Operations investigator (IOI) iayson l{eyes queried the ATF FFL database
and determined that MORRIS has never applied for, or received, a federal firearms
license to engage in the business of distributing firearms for profit. A query of the
National Crirne information Center (NCIC) revealed that MORRIS has no criminal
history documented in NClC. MORRIS’ residence of record is listed as-
Yoakurn, Texas, which is the same address utilized by MORRIS when purchasing the

firearmsl

9. On August 24, 201 8, your Affiant made contact with FFL Fehner & Son Grain Company
l in Gonzales, Texas as it related to the suspected firearms trafficking activity ol`MORRIS.
Contact with the FFL revealed MORR`IS had purchased a total ol" eighteen (18) firearms
from April 2018 to August 2018. Aside from the fourteen (14) “AK" style rifles
purchased on August 23, 2018, MORRIS also purchased a Barrett, !\/lodel 82Ai, .50
caliber Blle rifle and three Ruger AR-l 5 style rifles. These are also known as “weapons

of choice“ for the lviexican Cartels.

]0. Through an interview of the f"FL i"ehner & Son Grain Co. by your Afliant, it was learned
that MORRIS called to order fourteen (14) “AK” style rifies on August 22, 2018. The
i"FL quoted MORRlS a price per firearm on that style of rifle that was in stock.
MC)RRIS told the FFL that he knew of another FFL in liouston that could get a better
price, andasked the FFL if there were cheaper “AK” style rifles available Your Affiant
knows it is often the case for firearms traffickers to acquire bulk firearms at the cheapest
price in order to lower their "overhead” and increase their prolit. The FFL advised
MORR[S that they would look for other options The i~`FL stated that they found that
CAI RAS4'7 rifles were available for 5579 per rifle. MORRIS stated that was close
enough to the prices he was receiving from his Houston FI~`L and asked the FFL to place

the order. The FEL required a deposit ol` half`of the total price, which was approximately

Case 5:18-mj-01487-H.]B Document 1 Filed 12/07/18 Page 5 of 30
Case 6:18-mj-00173 *SEA|_ED* Document 1 Filed in TXSD on 12/05/18 Page 5 of 30

ll.

l3.

$8500. The FFL stated MORRIS came by the shop and provided a $4000 cash deposit to

place the order.

On August 24, 2018, your Affiant_. assisted by A"l`F S/As Moises Maldonado and Bryan
coilier, made contact with erisa Monms at his residence located ai_
Yoakum, 7 'i`exas. MOR_R]S freely and voluntarily answered questions and made
statements Additionally, MORRJS consented to the search of his property. As a result
of the interview, the suspicion that MORRIS was engaged in an unlicensed dealing of

firearms trafficking scheme was confirmed

.Prior to making contact with MGRRIS} your Affiant called MORRlS on his cellular

phoneu?>¢i?) to notify MORRIS we were approaching his residencel S/A Black
observed MORRIS looking at his ringing phone preparing to answer it as MORRIS

approached the front gate when agents arrived at MORRIS" residence.

During the interview MORRIS admitted to engaging in the business of selling firearms
for profit, rotating his inventory, manufacturing rifles and manufacturing fully automatic
rifles in his detached garage. Of note, MORRIS did not have in his possession any of the
previously identified twenty-four (24) “AK” style rifles. MORRIS Stated he Sold the ten
(le that were purchased in March 20i8 and did not identify where the fourteen (14]

“AK” style rifles were from his purchase on August 23, 2018.

. Additionally, MORRIS identified three (3) Barrett, i\/lodel BZAI, .50~caliber rifies he had

purchased from two different FFLs. MORRIS identified the FFLs as Zeroed In Armory
(two, .50 caliber rifles), which is located in the l-louston, Texas area and Past & Blast
(one .50 caliber rifle), which is located in Whitesboro, Texas (Dallas area). MORRIS
advised your Affiant he paid approximately $7450 for each Barrett .50-caliber rifle from
FFL Zeroed in Amiory in April/May 2018. MORRIS advised both of these rifles were
sold within 3-4 weeks of acquisition These sales yielded MORRlS a profit of
approximately $1,500 and 32=500, respectivelyl MORR[S stated he purchased a third
Barret .50-caliber rifle for approximately $8,40() from FF[. Past and Blast, located

C

ase 5:18-mj-01487-H.]B Document 1 Filed 12/07/18 Page 6 of 30

Case 6:18-mj-00173 *SEALED* Document l Filed in TXSD on 12/05/18 Page 6 ot 30

 

15.

16

17.

18.

Whitesboro, Texas, which is north of"Dallas. i\/iORRlS stated he_ sold this rifle 312,000,
which yielded MORRIS a profit of approximately $3,600. MOR_RIS stated he sold this

rifle approximately two months ago.

Following the conclusion of the interview of MORR.IS by your Affiant and the consent
search of MORRIS’ residence and property, numerous firearms were seized as were
firearms parts and accessories MORRlS intended to use in the business of dealing in
firearms without a license. The seizure was based on MORRIS’ statements about his past
criminal activity and MORRIS" stated intended use of the items seized had law
enforcement not contacted MORRIS. ln total thirty (30) firearms, five (5) "‘AR-l$” style
upper receivers and five (5) DPMS "AR/Mlé” lower receiver parts kits to include “auto

sear pins"’ were seized along with l\/lORRlS’ cellular phone with phone number-

-8347.

.Of note, twelve (12) of the firearms seized were lower receivers “milled out’1 from
unfinished receivers Two of the twelve lower receivers had been “milled out" to include

pinholes for an auto sear, making them fully automatic firearms

On August 27, 2018, your Aff'iant initiated a query of the National Firearrns Registration
and Transfer Record ('Nl"RTR) database with regard to any lirearrn(s) registered Brian
MORRIS. On the same day, your Aftiant received the results of the query, which
showed no record of MORRIS having any firearms registered in his name in the NFRTR

database.

On August 27, 2018, ATF S/A .lanies Stanelt went to Zeroed ln Arrnory (ZIA), a Fl:l_. in
Pearland, Texas in order to ascertain the totality of MORRlS’ acquisitions from the FFL.
S/A Stanei< received copies of business records kept by ZIA related to the sale of firearms
to MORR_[S. MORRIS purchased over one hundred seventy firearms from ZlA in an
eight month period ln total, MORR!S purchased seventy-six “AK“ style rit`les; eighty-
six “AR"' Style; six .SO-caliber rifles; and three pistols. The invoices for the firearms

show approximately $i 22,225 (subtotal) spent to acquire the firearms Ofthe eighty-six

Case 5:18-mj-01487-H.]B Document 1 Filed 12/07/18 Page 7 of 30
Case.6:18-mj-00173 *SEALED* Document 1 Filed in TXSD on 12/05/18 Page 7 of 30

“AR” style rifles, thirtyl-six are lower receivers T-o note, “AR”/”AK”_/"SO-CAL" rifles
are all known as “weapons of`choice” for the Mexican drug cartels. Many of the listed
fireanns, acquired over a short period of time, were no longer in the possession of

MORRIS, and by his own admissions were resold for protit.

19. On August 28, 2018, your Af`fiant made contact with Past and Blast, a FFL, as it relates
to the suspected firearms trafficking activity of Brian MORRIS. As previously
documented in this investigation, MORRIS was known to have purchased one .50 caliber
rifle from Past and Blast. Contact with the FFL revealed that on July 5, 2018, MORRIS
purchased six Smith & Wesson, Model M&P 15, 5.56 caliber rifles, and a Barrett, Model
82Al, .50 Caliber BMG rifle. Based on the interview of MORRIS on August 24, 2018,
your Affiant knows MORRIS is no longer in possession of any of these seven firearms

and based on MORR[S’ own statement the firearms were sold for profit.

_20. On August 27, 2018, ATF S/A David Taylor contacted Tactical Firearms, a FFL,
regarding the purchase of twenty-two “AR” style lower receivers by Brian MORR.IS.
According to the FFL, MORRIS came into his business and asked about firearm
“transfers” from another FFL. MORRIS said he wanted to have some firearms
transferred to the FFL. The FFL stated that this year, MORRIS has placed two separate
orders from_ Arms Unlimited in Las chas, Nevada, and that each order was for ten “AR”
style lower receivers; totaling twenty lower receivers Additionally, MORRIS purchased
two “AR” style lower receivers from Brownell’s and had them transferred through _the
FFL. Additionally, the FFL advised that MORRIS had purchased a few fireamis parts for

upper receivers

21. On August 30, 2018, S/A Stanek went to Primary Arms, a FFL located in f-louston,`
Texas, to determine if MORRIS acquired any firearms from the FFL. S/A Stanck
received copies of business records kept by Primary Arms related to the sale of firearms
to MORRIS. A review of multiple Firearms Transaction Records revealed that MORRIS

purchased sixteen Anderson Manuf`acturing, model AM-l$, multi caliber (“AR” style) 4

Case 5:18-mj-01487-H.]B Document 1 Filed 12/07/18 Page 8 of 30
Case 6:18»mj-00173 *SEALED* Document 1 Filed in TXSD on 12/05/18 Page 8 of-30

22.

23.

24.

lower receivers from the I"I;`lJ between March 14, 2018 and June 25, 2018. MORRIS

paid approximately 51,900 for the firearms

On August 30, 2018, S/A Taylor obtained a Federai Search Warrant for l\/IORRIS’
cellular phone. The warrant was executed on August 30, 2018, by your Afliant at the San
Antonio lll Field Office, San Antonio, Texas. Your Affiant conducted analysis ofthe
cellular phone extraction on MORRIS’ cellular phone with trumbcr-8347.

A review of text communication MORRIS had from July 4, 2018 through August 24,
2018, identified one primary phone number MORRIS frequently had contact with and in
which firearms were discussed This phone number was identified as _3287.
Through analysis of the phone numbcr-3287 (stored as “SAN Al\li`O”), ATF
IRS Jef`frey Kennedy-was able to link Derck QUINTANILLA to the listed number.
Database queries conducted by HSI SA All`redo Martincz for telephone number-
3287, revealed this telephone number is associated with Derek l\/l. QU[NTANILLA, Date
arnirih (DoB;-isss), social security Number ***-**-5866, Texa_<,- enters

License Number-63 19, Listed Address of_ San Antonio, TX
78213.

ln the text communication MORRIS is seen discussing the acquisition of numerous
Firearms with the QUIN'[`ANILLA, utilizing phone number _3287; and in turn
QUINTANILLA informing MORRIS they would need to pick up the “paperwork"`. Your

Aftiant is familiar with the term “paperwork"` to mean money, specifically cash.

_ . Further analysis by your Affiant or` text communication revealed that on July 4, 2018,

QUlNTANll.-LA sent MORRIS a website link to Gun Bro_ker
(w.ww.aunbroker.lcom/item!?'-?SLLG7_69'5l, an online website to buy and sell firearms On
this same datc, MORRIS received a text message front phone number _2035
stating they were the ones that had the Barrett at their shop in Whitesboro north of` Da-llas
and would sell it to MORRIS for thc open bid price of` $7,249.95. Your Affiant know

Case 5:18-mj-01487-H.]B Document 1 Filed 12/07/18 Page 9 of 30
Case 6:18-mj-00173 *SEALED* Document 1 Filed in T><SD on 12/05/18 Page 9 of 30

26.

2')'.

`MORRIS acquired a .50~caliber rifle from a FFL, ]’ast and Blast, in Whitesboro, Texas
on Juiy 5, 2018. '

Specifie text communication of interest took place on August 21, 2018 in which
QUINTANILLA informed MORRIS “Boss just hit me up needs 15 aks"’. MORRIS
replied back on August 22, 2018, asking "which |0”. QUlN'I`ANlLLA tells MORRIS,
“Well we can meet up and l can get at least the lO just let me get paperwork at the
house"’. On August 22_. 2018, MORRIS sent a message to QUINTANILLA stating "K,
well l’m confident but won’t be able to find out anything till noon anyway. I`ll get these
others boxed up so he can get theses"’. 'QUlNTANILLA responded stating, “J ust see il` -

you can get the 15 first f`or Sure then boss will give me paper work f`or them then".

Your Affiant knows through the investigation that MORRIS placed an order for fourteen
(14) RAS47 “AK" style rifles on r‘iugust 22. 2018, through Fehner & Son Grain Co. and
took possession ot` those rifles on August 23._ 2018. These are the same fourteen “AK“
style rifles that were unaccounted f`or during the interview ot` MORR]S on August_'24,
2018.

_ .On Septem'oer 10. 2018__ ATF Supervisory Speeial Agent (SSA) David Robison

conducted a brief` surveillance in the area of` Derek QUINTANILLA"S residence of
record located at 254 Dawnview. San Antonio, 'I`cxas. QUINTAN[LLA, H/i\/I, DOB
-1938, has been identified as an associate of MORRlS, and is suspected to be
involved in a firearms trafficking conspiracy QUl‘NTAN[LLA is linked te the cellular
phone number -3287. 'l`wo vehicles ot` note were observed parked in front of`
the QU[NTANII.,LA residence A white Toyota Tundra, with 'l`exas Licensc Plate (LP)
KLS6699; and a red Dodge Rarn, with Te>tas LP FYT4364. A query of the L.Ps revealed
the following: the 20|2 `foyota Tundra was registered to Derek QUINTANILLA at the
listed residence of`- San Antonio, TX; and the 1997 Dodge Ram is

registered to Alex BAUTISTA with an address of_ San Antonio,

Texas.

 

_ Case 5:18-mj-01487-H.]B Document 1 Filed 12/07/18 Page 10 of 30
Case 6:18-mj-00173 *SEALED* Document 1 Filed in TXSD on 12/05/18 Page 10 of 30

29. A query with the NCIC revealed that QUINTANILLA has no known criminal history. A
query of the A'I`F NTC revealed QUINTANILLA acquired eight similar make/model`
9mm pistols during the course of` four multiple sales from Nagel’s Gun Shop and
Adelbridge, two FFLs in San Antonio, 'l`X. These purchases took place between
December 2017 and January 201'8. Of note, these pistols are the similar make/model to
two firearms purchased by MORRIS in December 2017 and MORR[S purchased
_multiple firearms at the same FFLs as QUINTANILLA.

30. A query of ATF NTC revealed BAUTISTA acquired several firearms as part of
suspicious multiple sale transactions from gun stores in San Antonio, Texas. fn July .
2018, BAUTISTA acquired two Ruger, model AR-556, 5.56mm rifles from Academy
Sports & Ouldoors, Store # 47, located in San Antonio, 'l`exas in July _2018. Between
November and Decentber 2017, BAUTlSTA had acquired four similar make/model 9mm
pistols during the course of two multiple sales. As previously documented, it is known
that both MOR_R[S and QUINTANILLA purchased several of` the same (make/model)
Pietro Beretta 9mm pistols during the same time frame from FFLs in the San Antonio
area. A query of the ATF FFL database confirmed that QUINTANILLA and
BAUTISTA have never applied for, nor received, a federal firearms license to engage in

the business of`distributing firearms for profit.

31. On October l, 2018, your Affiant learned of a firearm that was recovered in relation to a
crime in Miguel Aleman, Tamaulipas, Mexico on or about July 30, 2018; a firearm that is
linked to this investigation The firearm recovered in Mexico was identified as a Colt,
model M4LE, 5.56mm rifle with a serial number of` LE532479. Your Afliant knows
MORRIS acquired this firearm on January 6, 2018_, from an Academy Sports & Outdoors
Store in Victoria, Texas; or approximately seven months prior to it being recovered in
Mexico. MORRIS’ firearm was recovered as part of a seventeen gun seizure by Mexican
lan Enforcement. The other firearms seized were a combination of` pistols, “AR” style

rifles, and “AK” style rifles.

 

Case 5:18-mj-01487-H.]B Document 1 Filed 12/07/18 Page 11 of 30
Case 6:18-mj-00173 *SEALED* Document l Filed in TXSD on 12/05/18 Page 11 of 30

32. On Thursday, October 4, 2018. your Affiant conducted surveillance in the area of lose
SOTO’s residence ot` record located at _, San Antonio, Texas. SOTO,
n/ivi, nos -1932, hod prcvioociy hcoo iacorihcci through numerous phohc contoch
with MORRIS. Upon arrival in the area of SO'I`O`S residence, your Af`fiant observed a
black GMC Yukon Denali XL bearing Texas LP GPL7295 parked in the driveway ofthe
residence /\ query of the l,P revealed that the 20l6 GMC is registered to SOTO at the

33. On October 1 1, 2018, your Affiant reviewed information provided by the A'i`F NTC as it
relates to lose SOTO. A review of the ATF N'I`C revealed that the following firearms

were previously acquired from Pederal Firearrns licensees (FFLs) by SOTO:

34. On October 10, 2008, SOTO purchased a CMMG, model MOD4 SA, l223-caliber ("AR”
Style) rifle from Northside Pawn Shop, a FFL located in Phoenix City, Alabama. To
note, it is believed that SOTO was residing in Colurnbus, Georgia at that time while
enlisted in the military. On December ll_. 2015, the listed “AR" style rifle originally
purchased by SOTO in Aiabarna was recovered in Reynosa, 'l`amaulipas, Mexico in

relation to a crime.

l.»J
Ui

.On May 15, 2014, SOTO purchased twenty (20) Spike’s Tactical, model ST-l§, .223-
caliber ("'AR” style) rifles from Hill Country Black Rifies, an FFL located in Converse,

'l`exas. To note: these are known as “weapons of`choice” for the lvlexican Cartels.

36. Your Affiant learned SO'I`O was born in Laredo, Texas, and served in the U.S. Military.
SOi`O is currently known to reside in San Antonio, Texas; A review of available border
crossing information by HSl S/A l\/fartinez revealed multiple crossings into Mexico by
SOTO through the Laredo Ports of Entry (`POES). A review of historical toll records
related to phones believed to be used by MORR_IS, SOTO, and Derek QUINTANILLA
have revealed numerous contacts between them all throughout the time period of the
suspected conspiracy. SOTO, BAUTISTA and QUIN'l`ANILLA_are also connected on
Pacebook. Further analysis of SOTO’s Facebook page reveals most of SO'I`O’S social

Case 5:18-mj-01487-H.]B Document 1 Filed 12/07/18 Page 12 of 30
Case 6:18-mj-00173 *SEALED* Document 1 Fited in TXSD on 12/05/18 Page 12 of 30

media circle revolving around military personnel, Facehook profiles iinked to Laredo,

i`exas or Nuevo Laredo, Mexico.

37. On October 12, 2018, your Aftiant conducted a review of analysis on MORRIS’ cellular
phone tolls. Previousiy Homeland Security lnvestigations (l-lSll SfA Ali`redo Martinez
had submitted an administrative subpoena for subscriber and toll information related to
MORRIS` cellular phone number of _8347. The time frame requested on the
subpoena was for December 1, 2017 through August 24, 2018, which is the time frame
agents have identified when the majority of MORRIS’ unlicensed dealing/straw
purchasing of firearms activity had occurred Through analysis of MORRiS’ tolls, IRS
Kennedy compiled a call frequency report for MORRIS’ cellular phone which shows a

list of most commonly contacted phone numbers by MORRIS.

33. A review of l\/IORRIS’ hot number list revealed MORRIS has had contact with both
oetet< QutN't'aNtLLA -3237) ana rose ioeqtiin so'ro-aszs) on
numerous occasions during the above mentioned time frame lt was learned that
QUIN'I`ANILLA was MORRIS‘ most contacted phone number with a total of 2,288
contacts comprised ot` text messages and/or phone calls between December l,_ 2017 and
August 24, 2018. MORRIS and SOTO had contact via text message and/or phone calls
104 times between April 18, 2018 and ivlay 4, 2018. This time frame is of note,'beeause
your AlTiant knows MORRiS purchased thirty~one “AK"` style rifles on April 25, 2018.

39. l-lSl crossing history queries revealed, on April 26, 2018, SOTO’s GMC Yukon Xli,
displaying 'I`X LP GPlf/`295 crossed outbound into Mexico at ?:45 p.m. CST at the
hincoln/Juarcz l’OE, lsaredo, TX

40.1-151 crossing history queries revealed, on May 2, 2018` SOTO’s GMC Yukon XL,
displaying 'l`X l_,P GPL7295 made entry into the U.S. at 10:45 a.rn. CS'I` at the
lsincoin/.luarez POE, Laredo, TX. SOTO was identified as the driver and was

accompanied by his wife,“nd twojuvenile children

Case 5:18-mj-01487-H.]B Document 1 Filed 12/07/18 Page 13 of 30
Case 6:18-mj-00173 *SEALED* Document 1 Filed in-TXSD on 12/05/18 Page 13 of 30

41-. On October 16, 20]8, your Aftiant along with .A"l`F Speciai Agent David Taylor and I*ISi
S/A Alfredo Martinez, supported by others3 executed a federal search warrant at Brian
MORRIS’ residence located at - Yoakum, Texas. As a result, a
consensual interview with MORRlS took place, and items of evidentiary value were
seized from the residence MORRIS admitted to his role in a “guns to cartel” firearms

trafficking scheme

42. During the interview with your Affiant and others, MORRIS freely and voluntarily
agreed to provide further details as to his role in the firearms trafficking conspiracy To
note, before any information was provided by MOR_RIS, he_ was advised of his Miranda
rights Ultimateiy, MORRIS acknowledged that he had indeed acquired over 225
firearms on behalf of individuals MORRIS identified as QUlNTANlLLA, BAUTISTA
and SOTO. MORRIS further stated he believed the firearms acquired for this group to

have been smuggled to an unidentified cartel in Mexico.

43. Your Aftiant asked MORRl,S to summarize his roie, and the relationships with others as
part of the firearms trafficking schemel MORRIS stated that he first met “Alex", (later
identified as Alex BAU'I`ISTA)` several years ago pursuant to an on-line posting of an
“AR" style firearm that MORRIS listed for sa|e. BAUTIS'I`A responded to the ad, and
ultimately purchased the iireann. 'l`hat action led to further sales of firearms acquired by
MORRlS to BAUTISTA, who introduced MORR]S to the “boss”, later identified as .lose
Joaquin SOTO. MORRlS described SOT() as a heavy set Hispanic male with a bcard; a

c_/-

former “Marine"; as being from Laredo, and living in San Antonio; and known to drive a
black “Escalade”. MORRIS was also introduced to “QUINTANILLA", a.k.a. "“l)erek”,
a.k.a. “San Anto”, later identified as Der'ek QUlN"l"ANILLA, through his relationship
with BAUTlSTA and SOTO.

44. MORRIS indicated that BAUTISTA and QUINTANILLA were friends, but that they
both worked for SOTO in furtherance of acquiring bulk quantities ot`firearms. MORRIS
stated that QUFNTAN`[LLA was the more trusted or valued person to SOTO and that

Case 5:18,-mj-01487-H.]B Document 1 Filed 12/07/18 Page_ 14 of 30
Case 6:18-mj~00173 *SEALED* Document 1 Filed in T_XSD on 12/05/18 Page 14 of 30

QUINTANlLL_`A acted as the right hand man for SOTO~. MOR.RIS confirmed that the 4
agreement to acquire specific firearms. that were to be smuggled to Mexico was known by
all four listed individuals MORR!S stated that the activity took off around December of
2017. T 0 note, QUINTANILLA, BAUTISA, and MORRIS all purchased several of the -
similar make/model Beretta pistols, via multiple sale between the period of 11/30/2017 -
01/24/2018; in total fourteen Beretta 9mm pistols were “straw” purchased by the three,:
which according to MORRIS, was pursuant to a specific order made by SOTO`S

“customer” in Mexico.

45. MORRIS continued that the firearms that he acquired between December 2017 and
August 2018 were all purchased for SO'l`O, using money provided by SOTO, and
through coordination with SOTO, QUINTANILLA, and BAUTISTA. Your Affiant
showed MORRIS a photo lineup that included a picture of BAUTISTA. l\/IORRIS
positively identified BAUTISTA as “Alex". Your Affiant showed MORRIS a photo
lineup that included a picture of` QUINTANILLA. MOR.R!S positively identified “Derek
Quintanilla”, a.k.a. “San Anto”, was in fact QUINTANILLA§ Your Affiant showed
MORRIS a photo lineup that included a picture of SOTO. MORRIS positively identified
SO’i`O as “the boss"`. '

46. MORRIS was asked about any other individuals involved in the scheme. MORRIS stated
that there was another Hispanic male that was from “Cali” (Califomia) that was an
associate of SO'I`O. MORRIS stated that on one occasion “CaliT’ brought MORRIS bulk
currency with which to purchase firearms for SOTO.. MORRIS described “Cali" as a
light skinned male of Mexican descent, with dark hair, and believed to be in his early
30’5. MORRIS stated that "‘Cali” was known to drive al black (box type) Scion SUV.
MORRIS stated that most often he knew "‘Cali" to be with SOTO. MORRIS believed
that “Cali” was also acquiring firearms for SO'I`O as well. MORRIS stated that he did
not know any other individuals that were acquiring firearms for SOTO, but did recall
QUINTANILLA previously stating MORR{S was just one guy. MORRlS took that to

mean there were others purchasing firearms for SOTO.

Case 5:18-mj-01487-H.]B Document 1 Filed 12/07/18 Page 15 of 30
Case 6:18-mj-00173 *SEALED* Document 1 Filed in TXSD on 12/05/18 Page 15 of 30

47. MORRIS stated that he most often dealt with QUINTANII,LA, directly. `Typically, it _
was QUINTANILLA that placed the order for the types and quantities of firearms to be
acquired by MORRIS; and it was QUINTANILLA that would deliver the bulk currency
(bundles of a thousand dollars) that Was used to purchase the firearms on SQTO’S behalf.
However, during one specific time period, QUINTANILLA was away, and'MORRIS
coordinated directly with SOTO to receive the money, acquire the tirearms, and in turn
deliver the firearms to SOTO. This time period was identified as between April 18, 2018
and May 4, 2018.

48. ln regards to the bulk currency_. MORRIS advised agents he attempted to have SOTO and
QUINTANILLA deposit money into MORRIS’ bank acco`unt. MORRIS stated it would
have been easier for him and he would not have had to make so many trips back and forth
to San Antonio, 'l`exas. MORRIS stated SOTO and QUINTANILLA never wanted to do
this. MORRIS believed SOTO and QU[NTANlLLA were trying to avoid a paper trail
and potential tracking.

49._Based on phone records analysis by your Afliant and others, the investigation has
identified a time period between mid-April and early May of 2018 during which
MORRlS and SOTO had steady contact. The details of this contact is related to the
purchase of thirty-one “AK” style rifles on April 25, 2018. MORRIS continued that the
one hundred plus contacts between MORRlS and SOTO was directly related to the
request to purchase, receipt ol" money, acquisition of firearms, and delivery of the
firearms to SO'I`O.

50. Based on information previously derived from MORRIS phone, it was known that
leading up to MORRIS` last purchase (fourteen RAS47s on August ;2‘3, 2018)
QUINTANILLA requested MORRIS to obtain fifteen “AK.s” for the “boss”. SOTO.
Ultimately, MORRIS confirmed that he purchased fourteen (14) “AK” style rifles on
August 23, 2018, and delivered them to QUINTAN]LLA in San Antonio (at “Nooners”)
on August 24, 2018; prior to agents making contact with MORRIS later that same day in
Yoakum, TX. MORRIS stated QUlNTANIl_.l,A told him that the “boss” was in Mexico

Case 5:18-mj-01487-H.]B Document 1 Filed 12/07/18 Page 16 of 30
Case 6:18-mj-00173 *SEALED* Document 1 Filed in TXSD on 12/05/18 Page 16 of 30

during that time; but that the rifies were delivered to SOTO’S residence by
QUINTANILLA, after QUINTANILLA received them f`rom MORRIS.

a. HSI crossing history queries revealed, on August';:23, ..-2018, SOTO. crossed
southbound into Mexico driving his GMC Yukon XL, displaying TX LP
GPL7295 at l:Ol a.m. CST at the Lincoln/Juarez POE, Laredo, TX

b. HSI crossing history queries revealed, on August 25, 2018, SOTO crossed
inbound into the U.S., driving his GMC Yukon XL, displaying TX LP GPL7295
at 9:09 p.m. CST at the Lincoln/Juarez POE, Laredo, _TX; accompanied by 8 other

passengers

51. When asked, MORRIS continued that he had acquired at least eight (8) Barrett .50-
caliber rif`les; at least eighty-five (85) “AR” style rifles; at least seventy-five (75)“AK”
style rifles; and “built out” approximately forty (40) “AR” style rifles from lower
receivers, to include at least fifteen (15) machineguns, f`or the group (SO'I`O,
QUINTAN[LLA, and BAUTISTA). MORRIS believed, through conversation, that
SOTO 'had taken all of` the listed firearms to Mexico, through Laredo. MORRIS
believed, through conversations with QUINTANILLA_. that SOTOl was providing the

firearms to a cartel.

52. MORRlS confirmed that he had built out “ghost guns" (“80%ers”), to include
machineguns that were then sold to SOTO, et al. MORRIS stated that after supplying

_ approximately fifteen machineguns (illegally manufactured by MORRIS), he was advised
that SOTO’S “clients” no longer wanted the non-descript firearms, but instead wanted
firearms with manufacturer’s marking/logos, etc. MORRIS stated that he would have

preferred to continue to provide the “ghost guns" since they were untraceable.

53. When asked, MORRIS stated that he Was concerned about the chance that firearms that
he had purchased from FFLs would lead back to' him. MORRIS stated that
SOTO/QUINTANILLA assured him that the serial numbers on the firearms were

removed (obliterated), thereby making them untraceable, before being delivered to the

Case 5:18-mj-01487-H.]B Document 1 Fi|eo| 12/07/18 Page 17 of 30
Case 6:18-rnj-00173 *SEALED* Document 1 Filed in TXSD on 12/05/18 Page 17 of 30

intended recipient in Mcxico. i`his was some relieffassurance for MORRIS as it relates

to staying out oftrouble.

54. After completing the bulk of the interview, your Affiant, other agents and MORRIS
exited the main dwelling and went into the shop/garage area on the property. MORRIS
showed the agents items that he used to illegally manufacture machineguns as part of the
firearms trafficking scheme MORRIS surrendered (abandoned) those items to your
Affiant. Those itcms, described as fifteen "jigs”, were processed as evidence, and stored

in the ATF evidence vault.

55. On October 16, 2018, HSI S/A Alfredo Martincz conducted database queries for SOTO
and discovered SOTO was linked to an liSl Laredo lnvestigation that was targeting an
alien smuggler identified as Noe HERNANDE;:, (Do'e:-tsss)_ list Laredo
received information on or about March 30, 2017 from a source of information (SOI)
indicating HERNANDEZ is an alien smuggler working for members of the Cartel Del
Noreste (CDN) in Nuevo Laredo, Tamaulipas` l\/lexico. SOl informed HSI Larcdo,r
l-IERNANDEZ is involved in alien smuggling, transporting illegal aliens from Laredo,
TX to San Antonio, 'I`X. 'l`his SOI informed HSI Laredo llERNANDEZ was also
involved in smuggling firearms into Nuevo Laredo, i`amaulipas, Mexico from Laredo,
'I`X. SOI informed HSI l,aredo, HERNANDEZ smuggles firearms with an individual
identified as “SOTO”, whom is a former Marine and resides in San Antonio, TX. SOI

7 told HSI Laredo, SOTO is responsible for modifying the firearms and travels to Mexico
to test fire the weapons before SOTO and l-IERNANDEZ receive full payments from
members of the CDN. During the course of flSI Laredo’S investigation into
l:IERNANDEZ, an A'l`F l.aredo undercover agent was introduced to HERNANDEZ and
this A'l`F UC agent was able to purchase one AR-l$ style rifle from HERNANDEZ in
Laredo, TX on May 12, 2017.

56. liSI database queries for international travel, revealed Noe HERNANDEZ has crossings
from lvlexico into the U.S. via Larcdo, TX, with lose Joaquin SO'l`O, DOB:-IQSZ.
l~lSI Laredo identified SOTO‘s address from vehicle registrations as-

Case 5:18-mj-01487-H.]B Document 1 Filed 12/07/18 Page 18 of 30
Case 6:18-mj-00173 *SEALED* Document 1 Filed in TXSD on 12/05118 Page 18 of 30

San Antonio, TX. Crossing history queries conducted for SOTO revealed he has
crossings into the U.S. from Mexico via Laredo, 'l`X with Samuel CA__RQENAS, (DOB:

-1992).

57. On October 22, 2018, this investigation linked Samuel CARDENAS, a.k.a. “Cali", as a
suspected co-conspirator with lose SOTO and others as it relates to a firearms trafficking
conspiracyl Your Affiant, along with HSI S/A Martinez, reviewed information, to
include phone tolls, uncovered in this investigation related to Samuel CARD_ENAS, H/M,
DOB -1992. Multiple telephone numbers associated with CARDENAS have been
linked id soro. The numbers are identified dsa -7895; ddd_ssm?.
Between the period of 12/25/2017 and lOfOl/QOlS, there were a total of l_.l 14 contacts
between the “?895" number and SOT()‘S phone number, m-¢lSZS. Between the
period of 09/27/1 8 and 10/05/2018, there were a total of 19 contacts between the “9847"’
number and SO'i`O. A query of-` the NCIC revealed no known criminal history for
CARDENAS. CARDENAS’ 'fexas Driver’s License lists his residence of record as-

__Sm…

58. As part of another investigation, CARDENAS was identified as having acquired a Glock
pistol, via private sale, that was recovered in Mexico approximately thirty days after it
was purchased by CARDENAS in San Antonio. The Glock pistol was recovered with at
least twenty-two (22) other lireanns; to include multiple Anderson lvlanufacturing_. model

Al\/l-l§ rifles with obliterated serial numbers

59.A query with the A'l`F National 'l`racing Center (NTC) revealed one multiple sale
purchase of the same (make/model) “AR" style rifle by CARDENAS in 2014. On
October 26, 2014__ CARDENAS purchased two Del-Ton, model DT Sport, 5.56mm rifles
from .i&B Gun Sales & Scrvice, a Federal l~`irearms Licensee (FFL) located in Fulton,
Tc:<as; this was a Robstown Gun Show purchasel CARDENAS listed his address as

_ San Antonio, i`exas at the time of purchase A|so, to note,

CARDENAS listed his place ofbirth as Paramount, Califomia.

Case 5:18-mj-01487-H.]B Document 1 Filed 12/07/18 Page 19 of 30
Case 6:18-mj-00173 *SEALED* Document 1 Filed in TXSD on 12i'05/18 Page 19 of 30

60.

61.

CARDENAS is known to have traveled back and forth between Texas and Mexico
through the Laredo, Texas POE on multiple occasions in 20]8. Furtherrnore,

CARDENAS has been known, on at least one oecasion, to return from l`vle)<ieo in
SOTO’S GMC Sierra.

l\/IORRlS provided a physical description for “Caii”, which matches the physical
description ot`CARDENAS. MORRIS provided a vehicle known to be driven by “Cali”;
described as a Scion SUV. Database records revealed CARDENAS has a Toyota Scion
XD (S UV) with aTexas isi’ DPR8225. A query ofthe LP revealed that the 2013 Scion is

registered to CARDENAS, along with ”(spouse/girll`riend}, at -

-, San Antonio, Texas.

62.

63.

64.

On October 23, 2018, your Ai`liant conducted surveillance in the area of Jose SOTO’s
residence oi` record located at_ San Antonio, Texas. At the onset ofthe
surveillance two vehicles were observed parked at the residence One vehicle was parked
in front of the residence, on the road, along the eurb; and one vehicle was parked in the
driveway ol" the residence. These vehicles have been previously identified as follows:
parked in front of`the residence, a brown GNIC Sierra, with Texas LP tll;)V.lPT; and
parked in the driveway Oi` the residencc, a black Jaguar sedan, with Texas LP KZD873 l.

A short time later, your Affiant observed a silver Pontiac sedan parked along the side of
SOTO’S residence No one was seen exiting the vehicle. Sornetirne later, S/A Biaek
observed CARDENAS exit the driver’s compartment of the vehicle, walk through
SOTO’S front yard, and approach the front door ofthe residence

HSI S/A Martinez was able to identify the Texas LP displayed on the Pontiac as

LCGZOS4. A query ofthe LP revealed the registered owner to b_. H/F,

DOB -1992; the wife/girlfriend of CARDENAS. A Short time later, your Affrant
observed SOTO and CARDENAS walking from the front of SO'l`O’s residence toward
the GMC pickup truck. SOTO was carrying bags that were loaded into the GMC pickup.

Case 5:18-mj-01487-H.]B Document 1 Filed 12/07/18 Page 20 of 30'
Case 6:18-mj-00173 *SEALED* Document 1 Fiied in TXSD on 12/05/18 Page 20 of 30

65. On October 31, 2018, your Aft`iant, along with l-lSl S/A Martinea, reviewed information
provided by CDNN Sports, lne., via subpoena, related to items purchased by lose SOTO;
particularly as it pertains to bulk '“AR” and "‘AK” style rifle ammunition magazines
Based on the invoices, SOTO acquired over l3,000 “Al{"` and "'AK"' style ammunition
magazines from the companyl SOTO spent approximately 3130,000.00 acquiring
firearms parts and accessories that are related to firearms known as “weapons of choice”

for the cartels.

66. The items, believed to have been acquired in furtherance of a “guns to eartel” firearms
trafficking seheme. were shipped to SOTO’S residence of record located at-
- San r-\ntonio, Texas. ln addition to the ammunition magazines SOTO also
acquired other bulk firearms parts and accessories that arc used to “build out” “AR" style

rifles.

67. in total, SOTO purchased 7,]00 "AR” style ammunition magazines; 6,016 “AK” style
ammunition magazines; and 60 “AR"‘ style parts kits. 'I` he combined subtotal derived
from the invoices for the above listed items is 3129,716. ln addition to the listed total
spent at CDNN Sports, this investigation has identified another, approximately $l50,000
spent acquiring over 225 "AR" and "‘AK” style rit`les, along with .50-calibcr rifles, that

are believed to have been smuggled through Laredo, Texas into Mexico to ami a canel.

6a orr remember 13, 2018, usi s/A Mai~iinez, assisted by Oiii@is, renewed soro, from his
residence in San Aritonio, 'i`exas to a "'stash" house identified as_in Laredo,
Texas. To note, S/A Martinez had received information that SOTO had ordered 500
“AR" style ammunition magazines and 500 "'AK” style ammunition magazines Prior to
leaving his rcsidence, SOTO loaded several boxes into his black GMC Yukon XL, now
displayin_'"g new Texas Lieense Plates 46897`DV. Upon arriving in haredo._ SO'l`O drove
to the stash house at _ Laredo, TX and unlocked the gates to this location
and unloaded several boxes from his vehicle and took them into the "stash" housc,
identified as _ Laredo, 'l`X. 'l`he aforementioned "'stash” house located at
_was identified via the chb County Appraisal District as belonging to

 

Case 5:18-mj-01487-H.]B Document 1 Filed 12/07/18 Page 21 of 30
Case 6:18-mj-00173 *SEA[_ED* Document 1 Fi[ed in TXSD on 12/05/18 Page 21 of 30

SOTO. Agents conducting surveillance observed SOTO and occupants depart the -
- t.arerio, Tx location in she black otvic Yui<@n xL. (asi canada Agents stayed
at* Laredo, TX and maintained visual until Noveniber 15, 2018)

69. International crossing history queries were conducted for SOTO’s GMC Yul<on
Displaying TX LP 46897DV. Crossing history revealcd: 7

a. TX LP 46397DV crossed outbound into l\/ie>tico on l 1/13/20[8 at 8:45 p.m. CST
at the Laredo Lincoln .luarez i’OE

b. TX LP 46897DV crossed inbound into the U.S. from l\/tcxico on ll/lB/?,Ul&' at
l0:06 p.m. CST at the Laredo Intcmational Bridge l Convent. Database queries
revealed SOTO was accompanied by his wife _and_two
juvenile children _ l

c. TX LP »‘-lt$tl'§‘lll)\tr was then encountered at the U.S. Border Patrol C29 Cheel<point
Station located north ofLaredo at l 1140 p.m. CST.

70. Agents conducting surveillance of stash house, - Laredo1 TX: observed a
secondary vehicle,_ (later identified as a red in color Ford Escape displaying Mexican
License Plates ?lo-TPF-S), being loaded with items1 and depart the stash house location.
Agents continued surveillance on thc Ford Escape and observed the vehicle drive near the
downtown Laredo, 'I`X area and park at the intersection ot` Davis St. and l-lidalgo St. in
Laredo, TX. The driver parked the Ford Escape and departed from the vehicle, leaving
the Ford Escape unattended near the aforementioned intersection which is located near
the Lincoln/Juarez POE located along the U.S. and Mexico borden During the
surveillance of the unattended Ford Escape, three Hispanic males were observed running
from the vehicle carrying items. Laredo Police responded and detained the three males
who had just broken into the Ford Escape and had forced entry into a nearby residence
During a consensual search of this residence. Laredo Police discovered live (5) rifles-
which were seized Laredo Poliee and HSI special agents returned to the Ford Escape
and observed a rear window had been broken Through the broken window, Laredo PD
and HSI agents observed loose ammunition in boxes located in the rear area of the Ford

Escape. The vehicle was towed to the l,aredo Police Departmcnt and the items inside the

Case 5:18-mj-01487-H.]B Document 1 Filed 12/07/18 Page 22 of 30

CaS€ 6:18-mj~00173 *SEALED* Document l Filed in TXSD Ort 12/05/18 Page 22 Of 30

7'1.

72.

Ford Escape to include the loose arnmunition, twenty five (25) handguns, seventy five
(7'5) magazines of various calibers. four (4) ballistic vests, and fifteen (15) hard shell

helmets were seized.

Crossing history f`or Mexican license plate 7l6-TP{"~8, revealed only outbound crossings,
no inbound crossings for this MX LPs. Photographs taken during these outbound

crossings reveal the MX license plate is displayed on different vehicles

On Novernber l4, 2018, at approximately l2:l9 p.m., your Aftiant, assisted by other
ATF and list special Agems, followed soTo from his residence,_ san
Antonio, 'l`X. SOTO arrived at a San Antonio area Academy Sports & Outdoors (ASO}
location at approximately 1:37 p.m. SOTO was observed driving his black GMC Yukon
XL displaying TX LP 46897DV. At `ASO, SO`l`O purchased (5,4(}0) live thousand four
hundred rounds ol` 223-caliber (“AR” style) ammunition; and (2,080) two thousand and
eighty rounds of 162-caliber ("'AK” style) ammunitionl SOTO spent almost $2,700 in
cash to acquire this ammunition Surveillarlce was conducted on SOTO during and after
these purchases however agents lost visual of SOTO after he visited a residence in the

Terra Bella Subdivision in San Antonio, identified as_ San Antorlio,

TX. Visual oFSOTO was lost on Novcmber l4, 2018, at approximately 3:15 p.m.

.On this date, November 14, 2018, after visual ol" SOTO was lost, I~ISl San Antonio

entered TX LP 468971)\/ in the license plate reader system in an attempt to have SOTO’s
GMC Yukon XL surveilled if encountered on any of the license plate reader cameras
located along 'I`X Highways. On November 14, 2018, at approximately 5:43 p.m.,
license plate readers alerted law enforcement ot` 'l`X DL 46897DV traveling southbound
on l-35 just south ot` mile marker C29. An attempt to locate SOTO’s GMC Yukon was

made however SO'l`O was never located

a. SOTO’s GMC Yukon. 'I`X LI’ 46897DV was encountered at the U.S. Border
Patrol Cl'leckpoint Station located north ot` laredo on l~35 on November l4, 2018

at approximately 11:40 p.m. CST traveling nortlt.

 

Case 5:18-mj-01487-H.]B Document 1 Filed 12/07/18 Page 23 of 30
Case 6:18-mj-00173 *SEALED* Document 'l Fited in TXSD on 12/05/18 Page 23 ot 30

74.

75.

76.

77.

in the early morning hours ofNovember 15, 20 l 8, agents with I-iSl San Antonio and HSI
Laredo executed a federal search warrant on _ Laredoi TX. As a result of
the search warrant thirteen (13} firearms, thousands of rounds of .223/?.6?. caliber
ammunition, Flve (5) “AR” style upper receivers, fifty (50) ballistic plates, sixty-five (65)
rifle magazines1 a 40mm grenade launcher, a large quantity ot` firearms parts and
accessories for mostly “AR” style rifles and nine (9) sealed boxes of “AR/AK” style
magazines were seized. The nine sealed boxes of “AR!AK’-’ style magazines were
confirmed as the nine boxes received by SOTO at his residence of 6139 Diego Lane in

San Antonio, TX on November l3, 2018 and the same nine boxes agents with HSI San

Antonio followed to _.

As a result of the two seizures in Laredo, ATF initiated the firearms trace on the firearms
in an attempt to identify other co-conspirators. As a result, two of the firearms were
traced back to_ who resides in San Antonio, TX. -was identified as
having purchased two pistols on December 7, 2015, at a Gander l\/Iountain store located
in San Antonio, TX. 'l`he firearms are described as follows:

a. auger, Moael sasc, 9mm pisral, sN; 336-09904

b. S&W, Model SDQVE, 9mm pistol, SN: FWYIOSO

Through a subsequent interview of Lacelle on November 19, 2018 by AT}~` San Antonio
agents, it was learned Lacelle had given the guns to _to sell at the monthly
SAXE'I` Gun Show on'-’s behalf.

On November 20, 2018 your Afiiant and ATF S/A Bryan Collier conducted an interview
or - ar the ATF san rosenn lriela omee. --stalea he sole the two
firearms he received from- at the SAXET gun show located at 81 ll Meadow
Leaf, San Antonio, Texas 78227 on November 3, 2018 to'two l-iispanie males who came f

to the table he had set up at the SAXET gun show.

Case 5:18-mj-01487-H.]B Document 1 Filed 12/07/18 Page 24 of 30
Case 6:18-mj-00173 *SEALED* Document 1 Filed ll`rl TXSD on 12/05/18 Page 24 of 30 .

78.

79.

One individual engaged Statz in conversation about the Smith & Wesson'SD§lVE.-
stated that the firearm was on consignment for a friend - and that the friend
wanted three hundred and twenty dollars ($320.00) for the lirearm. The individual agreed
and Statz then filled details of the transaction on a bill of sale. 'l`he buyer‘s information
was listed as Samuel CARDBNAS Jr. DOB -l 992, Texas Dr`tver's Lieense (TXDL)
-lsss, with en address listed or_ sen Anronio, rx.
A Texas l_.icense to carry (LTC) number was listed for CARDENAS as -2033. -
advised that lie wrote the aforementioned information on the paper based off the TXDL
and LTC provided by CARDENAS.

Once the sale was completed the other individual who accompanied CARDENAS
inquired about the previously mentioned Ruger SRQC pistol. Again, -stated that the
firearm was on consignment for a friend-and that thc friend wanted four
hundred end hay dollars (s450.00) for the hiennh. The individual agreed end - filled
out on a piece of paper the details of the transaction on a bill of sale. The buyer's
information was listed es rose iooqnin so'ro Jr. nos -l 982, 'rxr)L 07658212,
with an address listed as_ San Antonio, TX. A Texas LTC number for
SOTO was listed as -5722. Statz advised that he wrote the aforementioned
information on the paper based off the 'l`XDL and I.TC provided by SOTO.

80- was able to provide your Afl'ian_t with pictures (i`rorn his cellular phone) of both

Sl.

82

SOTO's and CARDENAS’ TX DL and LTC from the transactionl Additionaliy,-
provided your Aftiant with the bill of sale he completed for the transaction -added
that both SO'l`O and CARDENAS told him that they were childhood friends and that both

had served in the military.

_was shown a six-pack photo lineup of CARDENAS and SOTO by SA Collier and

was able to immediately identify both subjects

. lrISl crossing history queries conducted for CARDENAS, revealed on Noventber 4, 20i 8,

CARDENAS made entry on foot back into the U.S. from MX at the Laredo lnternational

Case 5;18-mj-01487-H.]B Document 1 Filed 12/07/18 Page 25 of 30
Case 6:18-mj-00173 *SEALED* Document 1 Filed in TXSD on 12/05/18 Page 25 of 30

Bridge l Convent at 12:40 a,m. CST. HSI crossing history queries conducted for.SOTO,
revealed on November 4, 2018, SOTO made entry on foot back into the U.S. l`rom MX at '
the Laredo lntemational Bridge l Convent at 12:39 a.m. CST.

83. HSI SA Alfredo Martinez conducted crossing history for SOTO and discovered SOTO
has approximately 106 international crossings from Mexico into the U.S., through

Laredo, TX POEs, within the last 18 months utilizing different vehiclesl

84. Crossing history for SOTO’s GMC Yul<on XL displaying TXl LP GPL7295, revealed 23
international crossings from Mexico into the U.S. in the last 18 months, through POEs
located in l_,aredo, TX. This GM__C Yul<on XL displaying TX LP GPL 7295 has been
encountered at the U.S. Border Patrol C29 Checkpoint Station (BP C29), located north of
l.aredo, approximately 56_ tiines. SOTO`s GMC Yukon XL displaying new TX LP
46897DV has one international crossing at Laredo, TX but has been encountered at the

BP C29 checkpoint station 5 times

85.Crossing history for SOTO’s GMC Sierra, displaying TX LP 4DVJPT, revealed 25
international crossings from l\/lexico into the U.S., through POEs located in Laredo, TX.
This GMC Sicrra TX LP 4DVJPT was encountered at the BP C29 Checl<point Statiorl,

located north ot` Laredo, TX, approximately 142 times. _

-is associated to SOTO’s GMC Sierra on one international crossing Samuel
CARDENAS, DOB: -1992 is associated to SO'l`O’s GMC Sierra on two crossings.

86. SOTO has 41 crossings in a black Nissan sedan displaying TX LP KLD7063 through

Laredo POES. This vehicle is registered to a Jacqueline CUEVAS. _
_, is'associated with this vehicles on approximately 23 crossings as`well.
Samuel CARDENAS, DOB: -992 is associated to two crossings with this vehicle.

8'?. SOTO has one crossing in a white Chevrolet lmpala, displaying TX LP JVC7987 through

the Lincoln/Juarez Laredo 'l`X POE. _is

Case 5:18-mj-01487-H.]B Document 1 Filed 12/07/18 Page 26 of 30
Case 6:18-mj-00173 *SEALED* Document 1 Filed in TXSD on 12/05/18 Page 26 of 30

associated to this vehicle 9 times. Dat'abase queries reveal this Chevrolct lmpala, TX LP

ives/937 is registered te_

88. SOTO has one crossing in l,aredo, TX, _in a white Nissan sedan, displaying Mexican
License Plate, 367'1"RD1 on October 26, 2018,

39. SOTO has one crossing in Laredo, TX in a black Chevrolet pickup truck displaying TX

LP Kzo7974 en october is, 2018. _ is sssoeieie<i

to this Chevrolct truck on at least 12 other international crossings. TX LP KZD7974 is

easteer to_

90. SOTO has three crossings in Laredo, _TX, in a red Pontiac sedan-displaying TX LP

i-iJNrssr. This veiiieie is registered t~e_ `

91. SO'l` 0 has 16 crossings in haredo, TX, in a gray Ford truck, displaying TX LP BG12342.
_ is associated to this Ford truck on approximately
131 crossings This Ford truck displaying TX LP BG12342 is registered to-
- This reid displaying TX Li> 3012342 was asseeiste<i with Hsi Lsreae’s
investigation of _. Sarnuel CARDENAS is associated to this Ford
truck displaying TX LP BG12342 on two crossings

92. SOTO has one crossing in Laredo, 'I`X on August l, 2018, in his 2010 .laguar displaying
'I`X LP KZD873`1. SOTO Was accompanied by his wife,_, -
- during this crossing ”l`his laguar, displaying 'I`X LP KZD8731 has three
encounters at the BP C29 checkpoint.station. This Jaguar is registered to lose loaquin
SOTO.

93. Also on November 20, 2018, your Afiiant reviewed the Firearms Technology Criminal
Branch (FTCB) Report of Technical Exarnination related to two M16 type firearm lower
receivers1 which were seized from MOR_RIS’ residence on August 24, 2018. Based on

the examination by Firearrns Enforcernent Ofi`icer (FEO) Eve E. Eisenbise, FEO

Case 5:18-mj-01487-H.]B Document 1 Filed 12/07/18 Page 27 of 30
Case 6:18-rnj`-00173 *SEALED* Document 1 Filed in TXSD on 12/05/18 Page 27 of 30

Eisenbise determined that items #31 & #42 were lirearms and more specifically
machineguns based on the legal delinition and are therefore regulated by the National
l~`irearrns Act (NFA). Your Aft`iant is aware that MORRIS does not currently possess nor

has MORRlS ever possessed a NFA registrationl

94. Or) November 26, 2018, your Afiiant learned of a firearm that was recovered in relation
to a crime in Ciudad i\/iier, Tamaulipas, Mexico on or about November 16, 2018; a
firearm that is linked to this investigation The firearm recovered in Mexico was
identified as a CAI, Model RAS47, 7.62 caliber rifle, with a serial number of R.AS4?.
Your Aftiant knows MORRIS acquired this tirearm on August 23, 2013, from Fehner &
Son Grain Co, Gonzales Texas. 'l`his firearm was part oi" the Fourteen (14) “AK” style
rifles acquired by MORRiS which initiated this investigation

95. On i\lovember 29, 2018, your At"liant learned of two firearms that were recovered in
relation to a crime in Nuevo Laredo_. Tamaulipas, iv‘lexico on or about November 23,
2018; both of the firearms arc linked to this investigation 'l`he first firearm recovered in
Mexico was identified as a Colt, Model M4, .223 caliber rifle, with serial number
CR013861. The second firearm recovered in Mexico was identified as a Colt_. Model
M4. 223 caliber ritie, with serial number CR210967. Your Afi`iant knows MORRIS
acquired these firearms on Augu`st 9, 2018, from Zeroed ln Armory, a FFL located in

Pearland, TX.

96. On November 30, 2018, HSI San Antonio conducted surveillance at SOTO’s residence
after HSI received information days prior that SOTO was going to be receiving
approximately 1,000 magazines (500 AR and 500 AK magazines) to his, SOTO’s
residence, identil"ied by agents asu San Antonio, TX. On this date,
agents observed CARDENAS’ Pontiac sedan displaying Texas LP LCG2084 parked at
SOTO`s residence along with SOTO’s GMC Yukon and SOTO’s GMC Sierra. Agents
observed SO'I`O and Samuel CARDENAS exit SOTO’s residence and unload
approximately sixteen boxes l"roin two FedEx delivery trucks and load them into the bed
of SOTO’s GMC Sierra trule displaying TX LP 4D`V.lPT. Agents conducted

Case 5:18-mj-01487-H.]B Document 1 Filed 12/07/18 Page 28 of 30
Case 6:18-mj-00173 *SEALED* Document 1 Filed in TXSD on 12/05/18 Page 28 of 30

surveillance of SO'l`O and CARDENAS and they traveled two times to an A-AAAKey
Mini Storage, located at 11707 Culebra Road, in San Antonio, TX and then travel back to
SOTO`s residence Prior to SOTO and CARDENAS departing thc A-AAAKey Mini
storage the second time, agents observed SOTO throw large white trash bags into a
dumpster ot` the storage facility. Agents traveled to the A-AAAKey Mini Storage and
retrieved eight (8), thirteen-gallon size, white trash bags from the dumpster. Agents
discovered the white trash bags contained empty boxes of 223 and 7.62 ammunition
HSl San Antonio served an export enforcement subpoena to A-AAAKey Mini Storage
and discovered SOTO was the tenant l"or storage unit 5007 and listed his contact
telephone number oi` _4328, a cellular telephone already identified by agents as
SO'l`O’s.

9?.Once SOTO’s GMC Sierra returned to SOTO`s residence from the storage, agents
observed SO'l`O and CART)ENAS load boxes of ammunition l`rom SOTO’s garage into
SOTO’s GMC Sierra.

98. Agents continued surveillance and followed SOTO from San Antonio to Laredo, TX.
Agents observed SOTO’s Sierra enter Budget Seli Storage located at 5906 San Bemardo
Avenue, in Laredo, TX-. Agents observed SOTO and his occupants unload all the
merchandise from the bed of SOTO’s Sierra into storage unit #121 of Budget Self
Storage. Agcnts followed SOTO as he departed the Budget SelfStorage to a WalMart in
Laredo, TX. Agents maintaining surveillance at Budge SelFStorage, Unit #121, observed
two vehicles, later identified as a Chevrolet Suburban displaying Mexican License Plates
944-TR_D-1 and a Ford Fusion, displaying TX LP JXF~SSIS arrive to the storage unit.
Agents observed multiple boxes being loaded into both vehicles and depart the Budget
Seli` Storagc. Agents followed the Suburban and liusion to a McDonalds located near the
U.S. and Mexico border in Laredo, TX. Agcnts observed a grey Chrysler 200 sedan park
near the Suburban and "Fusion. Agents observed the driver of the Chrysler 200 approach
the Suburban and Fusion. Agents then observed the F ord Fusion depart from the
McDonalds to a business located ncarby. Laredo Police Officers and HSI Laredo agents

approached the'liord Fusion and received consent to search the vehicle l`rom the driver

 

Case 5:18-mj-01487-H.]B Document 1 Filed;12/07/18 Page 29 of 30
Case 6:18-mj-00173 *SEALED* Document 1 Filed in TXSD on 12/05/18 Page 29 of 30

and discovered multiple boxes of ammunition inside the truck of the Fusion.
Approximately 18,096 rounds of .223 and 9,981 rounds of 7.62 were discovered inside

the boxes found in the trunk of the Fusion.

99. Laredo Policc and HSI- special agents approached the Chevrolet Suburban and received
consent to search the vehicle from the driver and observed bags of magazines and
ammunition inside the suburban Approximately 500 rounds of 50 caliber, 2,004 rounds
of .223, 500 AK magazines and 500 AR magazines and 20 ballistic helmets were
discovered inside the suburban. At this McDonalds, while agents were searching the
Suburban, agents observed SO'I`O’s GMC Sierra arrive to the same McDonalds and park
near the scene. Laredo Police Officers approached SOTO’s-GMC Sierra and identified
the occupants as SOTO, CARDENAS, and MX National, Femando SANCHEZ-Ortiz.
Agents then discovered from Budget Self Storage that SANCHEZ-Ortiz was the tenant of
storage unit #121. SOTO, CARDENAS, and SANCHEZ-Oltiz were released from the
McDonalds.

100. The driver of the Ford Fusion, identified as U.S. Citizen (USC), Gina GIBEAUT
and the driver of the Suburban, identified as MX National, Juan lose GARClA-Cruz and
the driver ot` the Chrysler 200, identified as USC, Hector Hugo OLIVAS were arrested by
I-iSl Laredo and are being charged with Title 18, United States Code 554. GIBEAUT,
GARCIA~Cruz, and OLIVAS were expected to be presented in Federal Court in Laredo,
TX on December 3, 2018 for their initial hearing ` '

101. 1 Your Aff`iant submits that this affidavit supports probable cause for the arrest ot`
Jose SOTO, Samuel CARDENAS, Derek QUINTANILLA and Alex BAUTISTA based
on the facts ."_i'r_i_' the affidavit for the offenses of Title 18 USC 554 &-371 and 922(a)(1)(A)
& 3"'1'1'.

REO.UEST FOR SEAL!NG

 

Case 5:18-mj-01487-H.]B Document 1 Filed 12/07/18 Page 30 of 30

 

Case 6:18-mj-00173 *sEALi'E`t`)* "`D`ocumeht`i Filéd'i`h "T")E'sr') 011`"'12/05/18' 'Page 30'013`0' “ '

l lnrther request 1'h_.'11 t'lte Court order that all papers 111 support oFthis_ application
including the nllid da_vil, b'e sea led until l-`urther order o’l'the. C o'tnt-. l`hese dot.umenls discuss a'n
gonn,.trtnnnal 1111-asu11311_<111.1|1:1-1 1s neither pti-hhc nor- known to all ofthc targets o't` lite
investigation Actordm~l\ there 15 good\.ause. tp seal these documents hecau e- their premature

disclosure may seriously __ieoparc`-lizc-"'lhat 11_1\=est`i_g,at__io'_1_`1.

   

c§1:1e11nl riggi-111
Bureauoi’£~\..lc111111l.T11bacco ltrearms and
li\ploswes

 

 

' 1

